Citation Nr: 1439429	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  10-08 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, claimed as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active service from July 1963 to January 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran has been afforded hearings before a Decision Review Officer (DRO) in January 2010 and before the undersigned Veterans Law Judge (VLJ) in November 2011, at which he presented oral argument in support of his service connection claims.  

The Board has previously remanded this matter in February 2012 and November 2012.  In April 2013, the Board denied the Veteran's claims.  The Veteran appealed, and in March 2014, this matter was remanded to the Board pursuant to an Order of the United States Court of Appeals for Veterans' Claims (Court) granting a Joint Motion for Remand (JMR).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the bilateral upper extremities was caused by or related to the Veteran's herbicide exposure in service.

2.  The Veteran's peripheral neuropathy of the bilateral lower extremities was caused by or related to the Veteran's herbicide exposure in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, claimed as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  The criteria for entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as due to herbicide exposure, have been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  39 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  

The Veteran's exposure to herbicides is presumed, as service personnel records show that he served in the Republic of Vietnam from January 1966 to January 1967, during the Vietnam era.  See 38 C.F.R. § 3.2(f).

The Veteran contends that he incurred peripheral neuropathy of both upper and lower extremities, due to Agent Orange (herbicide) exposure during his service in Vietnam.

Medical evidence of record reflects that the Veteran has a current diagnosis of peripheral neuropathy affecting both the upper and lower extremities.  At issue is whether this condition had onset in service or was caused by the Veteran's service.  

 Early-onset peripheral neuropathy is one of the enumerated diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).   Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient. 

Chronic peripheral neuropathy of the bilateral upper and lower extremities, is not classified as one of the enumerated diseases associated with herbicide exposure under 38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined a presumption of service connection is warranted.  61 Fed. Reg. 41,446 (1996); 59 Fed. Reg. 341 -46 (1994).  The National Academy of Sciences has indicated that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  However, an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

The Veteran's STRs are negative for peripheral neuropathy.  On a separation medical examination in October 1966, his upper and lower extremities and neurologic system were all normal.  In an October 1966 report of medical history, he denied neuritis.

The earliest post-service medical evidence of peripheral neuropathy is dated in 2005.  However, the Veteran has consistently and credibly testified that he first noticed symptoms of peripheral neuropathy in 1986, approximately twenty years after separation from service.  

In an undated letter to a Congressman that was received by VA in January 2010, the Veteran's private physician, J.P.M., MD, stated that the Veteran was exposed to Agent Orange and was rapidly becoming increasingly disabled as a result.  His arms were withered and his ability to hold things in his hands decreased daily.  Dr. M. said "...the symptoms of exposure to Agent Orange do not appear until 10 to 20 years later.  He did not know that he had been affected until his muscles began to deteriorate in 1986 even though he was exposed in 1966.  He has been dealing with this disabling condition for 24 years."

In a subsequent opinion dated in October 2010, a VA physician, W.L.P., MD, opined that the Veteran's peripheral neuropathy was more likely than not the result of his exposure to Agent Orange while stationed in Vietnam as after reviewing the Veteran's family, medical, and occupational history, "there does not appear to be any other causative factor which could lead to any other plausible conclusion."  

By a letter dated in March 2012, Dr. M. stated that the Veteran had been his patient since June 2009, and he had treated him for progressive peripheral neuropathy with laser therapy, and nutritional, herbal and homeopathic therapies.  He stated, "Having examined [the Veteran], assessed his medical and family history, and knowing the healthful lifestyle he has lived for many years, it is my professional opinion that there is little doubt the severe muscular deterioration of his extremities is due to his exposure to Agent Orange while serving our country in Vietnam."

By a letter dated in March 2012, H.P., an acupuncturist, stated that the Veteran had been his patient since 1997 for treatment of severe and progressive peripheral neuropathy and dramatic muscle wasting of his arms.  He stated, "I don't know what neurotoxins he was exposed to during his tour of Vietnam while serving our country, but their effects have been devastating."

A VA peripheral nerves compensation and pension examination was conducted in April 2012.  The examiner diagnosed idiopathic peripheral neuropathy, and said that this was first diagnosed in 1986.  After an examination, he opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that there was no diagnosis of acute or subacute peripheral neuropathy within one year after exposure which resolved within two years, citing 38 C.F.R. § 3.309(e).  He indicated that the first medical documentation of peripheral neuropathy was not until over 30 years after exposure, and the October 1966 separation examination was silent for peripheral neuropathy.  He stated that he had reviewed the claims file, and the several medical opinions of causation by Agent Orange are in conflict with the VA guidelines regarding presumptive service connection.

In a January 2013 addendum medical opinion, the VA examiner stated that he had reviewed the Veteran's private medical records, STRs, and VA medical records.  He opined that the current idiopathic peripheral neuropathy was not due to service or Agent Orange.  He again noted that the first medical documentation of peripheral neuropathy was not until over 30 years after exposure, and the October 1966 separation examination was silent for peripheral neuropathy.  He stated that chronic idiopathic peripheral neuropathy is not presumed by VA to be caused by Agent Orange, and in the Veteran's case, the etiology of his peripheral neuropathy is unknown.  He added that "idiopathic" means self-originated, citing Dorland's medical dictionary.

Based on the above evidence, the Board finds that entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities is warranted.  

The Veteran has offered several positive medical opinions from both VA and private treatment providers concluding that his current disability is at least as likely as not related to his exposure to herbicides during his active military service.  As a rationale, the Veteran's treatment providers have noted that he has no family history of neurological disorders such as peripheral neuropathy and nothing in his occupational or medical history that would provide a probable etiology for his current disability, other than his herbicide exposure in service.  

The Board notes that the 2012 and 2013 VA opinions are based on the fact that chronic peripheral neuropathy is not a disease VA presumes is caused by Agent Orange, despite the fact that, as noted above, this does not preclude a claimant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  Accordingly, the VA opinions are inadequate.  

Affording the Veteran the benefit of the doubt, the Board finds that it is at least as likely as not that the Veteran's current peripheral neuropathy of the upper and lower extremities was caused by or related to the Veteran's active military service to include herbicide exposure therein.  Accordingly, service connection for these disabilities is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013). 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities is granted.  

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is granted.  



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


